COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              JANET GARRETT-KELLY
                                                                               MEMORANDUM OPINION*
              v.      Record No. 1541-16-2                                         PER CURIAM
                                                                                   APRIL 4, 2017
              RICHARD A. KELLY, II


                                 FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                                                Nathan C. Lee, Judge

                                (Jessica B. Mauger, on brief), for appellant. Appellant submitting on
                                brief.

                                No brief for appellee.

                                (Paul S. Roskin; Vergara & Associates, on brief), Guardian ad
                                litem for minor child. Guardian ad litem for minor child
                                submitting on brief.


                      Janet Garrett-Kelly (mother) appeals an order that dismissed her appeals from the City of

              Hopewell Juvenile and Domestic Relations District Court (the JDR court). Mother argues that the

              circuit court erred by dismissing her appeal from the JDR court because “it did so without taking

              any evidence in an appeal de novo.” Upon reviewing the record and briefs of the parties, we affirm

              the decision of the trial court.

                                                         BACKGROUND

                      “On appeal, we view the evidence in the light most favorable to . . . the party prevailing

              below.” D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 335, 610 S.E.2d 876, 882 (2005)

              (citations omitted).




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Mother and Richard A. Kelly, II (father) filed petitions for custody, visitation, child

support, and spousal support in the JDR court. On October 21, 2015, mother, father, mother’s

guardian ad litem, and the child’s guardian ad litem appeared before the JDR court. The JDR

court awarded temporary joint legal custody to the parties and primary physical custody of the

child to father. It also awarded mother reasonable visitation, but the child had to remain in

Virginia. Lastly, the JDR court ordered mother to undergo a psychiatric evaluation and file the

report with the court. The case was continued to February 17, 2016.

       On February 17, 2016, father, mother’s guardian ad litem, and the child’s guardian ad

litem appeared before the JDR court. Mother was not present. The JDR court entered its final

orders in the matter. It awarded sole legal and physical custody of the parties’ minor child to

father and awarded visitation, as agreed, to mother. Mother was prohibited from removing the

child from Virginia. The JDR court dismissed mother’s petition for spousal support and ordered

mother to pay $167.85 per month for child support and $65 per month toward the arrears.

Mother appealed the JDR court orders.

       On June 1, 2016, mother, father, mother’s guardian ad litem, and the child’s guardian ad

litem appeared before the circuit court. The circuit court took judicial notice that on October 21,

2015, the JDR court ordered mother to undergo a psychiatric evaluation, and despite the lapse of

seven months since the entry of the order, “no psychiatric evaluation report had been prepared

and filed with the court or otherwise presented to counsel.” Based on these facts, as well as

comments from the child’s guardian ad litem, and the court’s observations of mother, the circuit

court held that it could not “appropriately consider Mrs. Kelly’s appeal of the Juvenile and

Domestic Relations Court’s order granting full legal and physical custody of the minor child to

Mr. Kelly, without having first had the opportunity to review a psychiatric evaluation of

Mrs. Kelly.” The matter was continued to August 9, 2016 in order for mother to complete and

                                               -2-
file the evaluation. Furthermore, the circuit court held that if the psychiatric evaluation was not

completed and filed with the court by August 9, then it would dismiss mother’s appeal. On June

29, 2016, the circuit court entered an order memorializing its rulings. Mother did not object.

        On August 9, 2016, the matter was back before the circuit court. The circuit court noted

that a psychiatric report had not been filed. In light of its previous ruling, the circuit court

dismissed mother’s appeal. On August 19, 2016, the circuit court entered an order

memorializing its ruling and remanded the case to the JDR court. Mother’s guardian ad litem

endorsed the order as “Seen and objected to.” This appeal followed.

                                             ANALYSIS

        Mother argues that the circuit court erred in dismissing her appeals because the circuit court

did not conduct a de novo proceeding. She contends the circuit court violated her due process rights

when it dismissed the appeals without hearing any evidence. She asserts that the circuit court

incorrectly shifted the burden to her when it took judicial notice of the JDR court order requiring her

to get a psychiatric evaluation.

        Mother did not note any objection to the circuit court order entered June 29, 2016, and she

simply endorsed the August 19, 2016 order as “Seen and objected to.” A statement of “seen and

objected to” is insufficient to preserve an issue for appeal. Lee v. Lee, 12 Va. App. 512, 515,

404 S.E.2d 736, 738 (1991) (en banc).

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

        Mother is raising her arguments for the first time on appeal. We “will not consider an

argument on appeal which was not presented to the trial court.” Ohree v. Commonwealth, 26

Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “The purpose of Rule 5A:18 is to allow the trial

                                                 -3-
court to correct in the trial court any error that is called to its attention.” Lee v. Lee, 12 Va. App.

512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

        Since mother did not preserve her arguments, this Court will not consider her assignment

of error.

                                           CONCLUSION

        For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                             Affirmed.




                                                 -4-